Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Dennis et al (Macromolecules, Vol 47, No 23, December 9, 2014, pages 8171-8177).
Dennis discloses a polysulfone containing PBT segmented block copolymer that is prepared from a hydroxyl terminated polysulfone, a butane diol and a dimethyl terephthalate monomers:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
[p8713] with 40 to 95wt% of polysulfone [p8173 Table 1].



Claim(s) 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chang et al (Polymer, Vol 74, August 6, 2015, pages 86-93).


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
[Scheme 2] comprising 40, 50, 60 and 80 wt% of polyester [Table 1]. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dennis et al (Macromolecules, Vol 47, No 23, December 9, 2014, pages 8171-8177) in view of Inata et al (US 5223335 A). 

Dennis does not disclose the hydroxylating step ai) of reacting an aliphatic alcohol having a halogen substituent to add terminal groups to the polysulfone. 
Inata discloses a process of adding hydroxyalkyl terminal groups to a polyarylenesulfone polymer by polymerizing a dicyclodiphenylsulfone with excess diphenol to form an oligomer having terminal phenolic hydroxyl group, and then the oligomer is reacted, for example, with ethylene chlorohydrin (i.e. 2-chloro-1-ethanol) [col 4 lines 11-24] in dimethylsulfoxide [col 9 lines 25-28].  
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used a halogenated alcohol as the hydoxyalkylating agent for the polysulfone of Dennis because Inata teaches that ethylene chlorohydrin is a suitable hydroxyalkylating agent for polysulfone polymers. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2141 (III), KSR, 550 U.S. at 404, 82 USPQ2d at 1391.



	
1-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (Polymer, Vol 74, August 6, 2015, pages 86-93) in view of Inata et al (US 5223335 A). 
Chang, discussed above, discloses the claimed steps of aii) separating the polymer [p88 Section 2.3] and aiii) reacting the functionalized polysulfone with dicarboxy compound and dihydroxy compound [p88 Section 2.4, scheme 2]. 
Chang does not disclose the hydroxylating step ai) of reacting an aliphatic alcohol having a halogen substituent to add terminal groups to the polysulfone. 
Inata discloses a process of adding hydroxyalkyl terminal groups to a polyarylenesulfone polymer by polymerizing a dicyclodiphenylsulfone with excess diphenol to form an oligomer having terminal phenolic hydroxyl group, and then the oligomer is reacted, for example, with ethylene chlorohydrin (i.e. 2-chloro-1-ethanol) [col 4 lines 11-24] in dimethylsulfoxide [col 9 lines 25-28].  
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used a halogenated alcohol as the hydoxyalkylating agent for the polysulfone of Chang because Inata teaches that ethylene chlorohydrin is a suitable hydroxyalkylating agent for polysulfone polymers. Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2141 (III), KSR, 550 U.S. at 404, 82 USPQ2d at 1391.


Allowable Subject Matter
Claims 11, 13 and 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 11 and 13, the closest prior art, discussed above, does not disclose the claimed addition of halide salt during the hydroxyalkylation. Applicant has shown in the specification that the halide salt unexpectedly dramatically increases the conversion of the halogenated alcohol [see Table 1]. Regarding claim 15, the closest prior art is specifically Dennis et al (Macromolecules, Vol 47, No 23, December 9, 2014, pages 8171-8177) which discloses a Mn of 6000 [p8172 penultimate ¶]. Applicant has shown in the specification that above a Mn of 8000 the block copolymer increases crystallinity at lower concentrations of polyester down to even just 20wt% polyester [see Table 2] compared to Dennis which requires at least 50wt% of polyester to achieve crystallinity [p8173, Table 1].  
Another NPL reference, Dennis 2 (Macromolecules 2017, 50, 5107−5113) is not available under 102a1 because it was not published (available to the public) until after the effective filing date. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/            Primary Examiner, Art Unit 1766